DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (PG Pub 2015/0108635; hereinafter Liang), Lin et al. (PG Pub 2016/0013148; hereinafter Lin) and Yamagata et al.(PG Pub 2005/0127512; hereinafter Yamagata). 



    PNG
    media_image1.png
    498
    1003
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 6a through Fig. 6I (Examiner’s mark-up of Fig. 6H provided above), Liang teaches a method of manufacturing a semiconductor device (para [0034-0062]), the method comprising: 
(see Fig. 6D) plating a conductive material (para [0041; “metallic film”) onto a first seed layer (not shown; para [0041]; “In some embodiments, a plating operation includes forming a physical vapor deposition (PVD) seed layer in the openings and electroplating a metallic film on the seed layer.”) to form a via 135; 
(see Fig. 6F) encapsulating a first semiconductor die (annotated “1st die” in Fig. 6H above) and the via with an encapsulant, wherein after the encapsulating the via has a first surface that is planar with both the encapsulant and the first semiconductor die (top surface) and has a second surface opposite the first surface (bottom surface), the second surface being planar with the encapsulant and the first semiconductor die, the first surface being part of the first seed layer (see Fig. 6H); 
(see Fig. 6H) placing a first dielectric layer 152 (para [0044]) over the encapsulant; 
(see Fig. 6H) forming a first redistribution layer 158,159 (para [0045]) over and extending through the first dielectric layer, the first redistribution layer comprising a second seed layer directly adjacent to the second surface; and 
(see Fig. 6I) forming a polyimide 154 (para [0046]; “the dielectric 154 is formed with PBO or other polymeric materials”) over the first redistribution layer.
Although, Liang teaches a redistribution structure comprising multiple dielectric layers formed over conductive lines, he does not explicitly teach the material composition of the first dielectric layer 154 over the first redistribution layer comprises a low-temperature cured polyimide.

    PNG
    media_image2.png
    201
    752
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 3f-provided above, Lin teaches a process of forming an interconnect structure 182 comprising: multiple dielectric layers 170,174, 178 (para [0094]) formed over conductive lines 172,176,180; wherein the material composition of the first dielectric layer 174 over the first redistribution layer 172 comprises a low-temperature cured polyimide (para [0086]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first dielectric layer over the first redistribution layer comprises a low-temperature cured polyimide, as taught by Lin, for the purpose of choosing a suitable and well recognized dielectric material composition; in addition to reducing stress induced by subsequent insulating layers during temperature cycling (para [0094]).
Although, the combination of Liang and Lin teach an interconnect structure comprising multiple dielectric layers (i.e. a first dielectric layer and a low temperature polyimide layer) formed over a plurality of conductive lines, they do not teach a sidewall of the low-temperature cured polyimide is offset from a sidewall of the first dielectric layer is greater than 8 µm.


    PNG
    media_image3.png
    353
    390
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 4-provided above, Yamagata teaches an interconnect structure (para [0054-0070]) comprising: a polyimide layer 21 (para [0054]); and a first dielectric layer 20  (para [0054]); wherein a sidewall (e.g. right side wall) of the polyimide layer is offset D0 from a sidewall (e.g. right side wall) of the first dielectric layer 22 by greater than 8 µm (para [0060]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spacing’s between subsequent dielectric layers, as taught by Yamagata, thus suppressing curvature of a wafer so as to improve workability and throughput (para (00277).

	Regarding claim 2, refer to the figures cited above, in the combination of Liang, Lin and Yamagata, Lin teaches forming a second redistribution layer 180 (para [0096]) over a low-temperature cured polyimide 174 (para [0086]), the second redistribution layer comprising a second material (para [0096]); and depositing a second dielectric layer 178 located over the second redistribution layer (see Fig. 5f), wherein the second dielectric layer has an adhesion to the second material of greater than about 680 kg/cm2 (para [0095]; “The force of adhesion between insulating layers 170 and 134 is greater than 400 N (para [0105] and [0092]).

Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Kuo et al. (PG Pub 2015/0311132) teaches a scribe line structure and method of forming same
	
Allowable Subject Matter
3.	Claims 3-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 2 or (ii) claim 3 and its intervening claim 2 are fully incorporated into the base claim 1.  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, a third redistribution layer over the second dielectric layer, the third redistribution layer comprising a third material; and depositing a third dielectric layer located over the second redistribution layer, wherein the third dielectric layer has an adhesion to the third material of greater than about 680 kg/cm2.
Claims 5-8 would be allowable, because they depend on allowable claim 3.
Claim 7 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 7, depositing a second dielectric layer over a first redistribution layer over a first dielectric layer and an encapsulant surrounding both a via and a first semiconductor die, wherein the second dielectric layer comprises a first low-temperature cured polyimide that has been cured at a temperature of between about 200 °C and about 230 °C and for a time of between about 1 hour and about 2 hours, wherein a sidewall of the second dielectric layer is offset from a sidewall of the first dielectric layer by greater than 8 pm, wherein the curing comprises: a ramping stage, wherein the ramping stage increases the temperature of the second dielectric layer at a rate of about 2 °C/min and about 4.8 °C/min; a curing stage wherein the second dielectric layer is cured at a temperature of about 190 °C for about two hours; and a cooling stage, wherein the cooling stage decreases the temperature of the second dielectric layer at a rate of about 0.5 °C/min and about 2.0 °C/min.
Claims 8-14 would be allowable, because they depend on allowable claim 7.
Claim 15 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 15, applying a first polyimide over a first dielectric material, the first dielectric material being located over a via, a first semiconductor device, and an encapsulant; and applying a second polyimide over the first polyimide, wherein the second polyimide has an exterior sidewall that has a lateral offset from an exterior sidewall of the first polyimide of at least 8 pm, the second polyimide has an adhesion to a first redistribution layer of greater than about 680 kg/cm2, wherein the first dielectric material is between the encapsulant and the first polyimide, and wherein at least a portion of the second polyimide comprises a monomer with the following formula:

    PNG
    media_image4.png
    99
    331
    media_image4.png
    Greyscale

Claims 16-20 would be allowable, because they depend on allowable claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895